23 Mich. App. 9 (1970)
178 N.W.2d 87
PEOPLE
v.
ANDERSON
Docket No. 5,596.
Michigan Court of Appeals.
Decided March 27, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Gerald S. Surowiec, for defendant on appeal.
Before: LESINSKI, C.J., and QUINN and V.J. BRENNAN, JJ.
*10 PER CURIAM.
Defendant was charged with murder in the first degree. MCLA § 750.316 (Stat Ann 1954 Rev § 28.548). Trial was set for February 2, 1968. On that date, defendant, with counsel present, waived a jury trial and pleaded guilty of murder in the second degree. MCLA § 750.317 (Stat Ann 1954 Rev § 28.549).
Despite the trial court's thorough inquiry into the voluntariness of defendant's plea, this Court cannot ignore the equivocation surrounding the inquiry into the truthfulness of the plea. Asked whether the facts related at the preliminary examination were true, defendant answered, "Partially, yes." The court then asked, "It was approximately true?", and the defendant answered "Yes." The record is void of any further inquiry to determine what was true and what was not. Because of the uncertainty created by defendant's answer, we remand this case for an order permitting withdrawal of the plea. People v. Creger (1969), 16 Mich. App. 59.
Reversed and remanded.